Citation Nr: 0936729	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  00-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for 
hyperbilirubinemia, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for right knee 
scars.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.

5.  Entitlement to service connection for degenerative joint 
disease of the cervical spine (claimed as a neck and back 
condition).





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
January 1970 and from July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The Board previously remanded this 
case in March 2001, January 2004, May 2006, and November 
2007.  The Veteran testified via videoconference at a Board 
hearing before the undersigned Acting Veterans Law Judge in 
June 2007.

When this case was last before the Board in November 2007, 
the only psychiatric claim before the Board was the issue of 
whether new and material evidence had been received to reopen 
a claim for service connection for PTSD.  In view of the 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), and as described in further detail below, the Board 
now finds that this appeal also includes a de novo service 
connection claim for service connection for a psychiatric 
disorder, other than PTSD.

Upon reviewing the report of the Veteran's April 2004 VA 
scars examination, described below, the Board finds that the 
record raises a claim for service connection for a right knee 
disorder, to include osteoarthritis.  The Board also notes 
that the Veteran testified about orthopedic knee problems 
during his June 2007 hearing.  This issue is accordingly 
referred back to the RO for appropriate action.

The Veteran's two de novo service connection claims, as well 
as the reopened claim for service connection for PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current gastrointestinal symptoms have been 
attributed to nonservice-connected disorders of the upper and 
lower gastrointestinal system, rather than to his service-
connected hyperbilirubinemia.

2.  The Veteran's right knee scarring is painful on palpation 
but covers less than 77 square centimeters and does not limit 
motion.  The pain and limitation of function of the right 
knee have been attributed to nonservice-connected orthopedic 
problems.

3.  The Veteran's claim for service connection for PTSD was 
previously denied in multiple unappealed RO decisions, the 
most recent of which was issued in May 1999.

4.  Evidence since the May 1999 denial includes lay testimony 
as to new claimed stressors that may be subject to 
corroboration; such lay evidence raises a reasonable 
possibility of substantiating the Veteran's PTSD claim.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hyperbilirubinemia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.114, Diagnostic Code 
7345 (2008).

2.  The criteria for a disability rating of 10 percent, but 
no higher, for right knee scars have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.31, 4.118, Diagnostic Codes 7801-7805 
(2008); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002).  

3.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Preliminarily, the Board notes that the claim concerning PTSD 
is being reopened and remanded.  This is considered a full 
grant of the benefit sought with respect to the new and 
material evidence issue.  Thus, no further discussion of VA's 
duties to notify and assist are necessary.

VA is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2009).  VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction.  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any VCAA notice errors should be presumed to be 
prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.   However, in the recent case 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme 
Court held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  The Supreme Court held that 
determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  
Therefore, the Board must consider, on a case-by-case basis, 
whether any potential VCAA notice errors are prejudicial to 
the claimant.

In Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007), the 
Court of Appeals for Veterans Claims (CAVC) held that VA may 
cure timing defects in VCAA notice by issuing a fully 
compliant [section 5103(a)] notification and then 
readjudicating the claim.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
CAVC noted that to overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated  and that this may be done by 
demonstrating 1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, 2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claims or 3) that the benefit 
could not be awarded as a matter of law.  See also Sanders, 
487 F.3d at 889 (reiterating examples noted in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).

The CAVC has held that VCAA notice for increased ratings 
claims requires that VA notify the claimant that, to 
substantiate an increased rating, the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Additionally, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.   Vazquez-Flores, 22 Vet. App. at 43-44.

However, in Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sept. 4, 2009), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated the holding in 
Vazquez-Flores, 22 Vet. App., 37 (2008) with respect to the 
required content of VCAA notice in increased ratings claims.  
Specifically, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be veteran 
specific."  Similarly, "while a veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgment.  

In this case, the Veteran was notified of the rating criteria 
for the applicable Diagnostic Codes in a February 2000 
Statement of the Case and a February 2007 Supplemental 
Statement of the Case.  An initial notice letter was 
furnished to the Veteran in April 2001.  The letter requested 
that the Veteran provide both medical evidence (including 
laboratory tests and x-rays) and statements from other 
individuals able to describe from their knowledge and 
personal observations how the Veteran's disabilities had 
worsened.  A March 2004 notice letter advised the Veteran of 
the information and evidence necessary to establish 
entitlement to an increased rating and an August 2006 letter 
notified the Veteran of the information and evidence 
necessary to establish entitlement to service connection and 
to establish a disability rating and an effective date in the 
event that service connection was established.  Subsequent to 
all of this notice, the issues were readjudicated in an 
August 2008 Supplemental Statement of the Case.  The Board 
finds that the Veteran has not been prejudiced by any VCAA 
notice errors because he has been provided with ample notice 
and time to respond throughout the course of this lengthy 
appeal and because the Veteran's claims were readjudicated 
subsequent to the notice provided.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The Veteran's military 
service, VA medical, private medical, and Social Security 
Administration records have been obtained.  Additionally, he 
has been afforded multiple VA examinations in conjunction 
with his appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).



II.  Increased rating claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.



B.  Hyperbilirubinemia

The RO has evaluated the Veteran's hyperbilirubinemia by 
analogy under 38 C.F.R. § 4.114, Diagnostic Code 7345.  See 
38 C.F.R. §§ 4.20, 4.27.

Diagnostic Code 7345 concerns chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C).  

A 10 percent evaluation is warranted for intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.

A 20 percent evaluation contemplates daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.

For purposes of evaluating conditions under Diagnostic Code 
7345, an "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Id.

In August 1970, the Baltimore, Maryland RO granted service 
connection for Gilbert's disease, including hepatitis, in 
view of a hospitalization within one year following service.  
A 10 percent evaluation was assigned, effective from January 
1970.  This disease was recharacterized as hyperbilirubinemia 
in a January 1971 rating decision.

During his May 1999 VA digestive conditions examination, the 
Veteran reported cramping in the lower intestines and pain in 
his chest and throat.  Incontinence with diarrhea after meals 
was also noted, as was fatigue.  The examination revealed 
pain in the left and right upper quadrants with palpation.  
The Veteran's normal liver biopsy report from June 1972 was 
reviewed, but no further testing was performed in conjunction 
with the examination.

The Veteran's March 2002 VA digestive disorders examination 
report reflects his complaints of dysphagia, occasional 
gagging experiences when swallowing, occasional reflux, 
bloating, and flatulence.  The examiner noted that the 
Veteran's Gilbert's syndrome/disease was an autosomal 
dominant hereditary disorder characterized by a decreased 
hepatocellular uptake of bilirubin.  Another doctor provided 
assurances to the Veteran that "he should have no residuals 
from his Gilbert's Syndrome."  

In April 2004, the Veteran underwent a VA stomach, duodenum, 
and peritoneal adhesions examination.  The examiner reviewed 
the claims file and noted that it was as likely as not that 
the Veteran had symptoms of irritable bowel syndrome that 
were severely impacting his lifestyle with urgency, episodes 
of incontinence and seepage, and nocturnal awakenings.  
However, the examiner further found that the Veteran's 
Gilbert's syndrome was benign and not associated with other 
gastrointestinal disorders.  Therefore, no other 
gastrointestinal disorders were due to the service-connected 
hyperbilirubinemia/Gilbert's syndrome.

The Veteran underwent a VA liver, gall bladder, and pancreas 
examination in September 2005, with two examiners.  His 
subjective complaints upon examination included incontinence, 
bleeding, tenderness to the belly, abdominal and rectal 
pressure, and dysphagia.  The examiners, who reviewed the 
claims file, stated that hyperbilirubinemia (specifically 
Gilbert's disease) was not related to any additional 
gastrointestinal disorders, and there was currently no 
evidence of aggravation of any gastrointestinal disorders 
caused by hyperbilirubinemia.  The examiners listed other 
disorders, namely a history of "spastic colon," a hiatal 
hernia, duodenitis, an ulcer, and gastritis.  Again, these 
were noted to not be proximately due to hyperbilirubinemia.  

In this case, the Board is aware of the Veteran's extensive 
gastrointestinal symptomatology, as well as the assertions 
from his June 2007 Board hearing that his symptoms are 
attributable to his service-connected disability.  However, 
absent the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
issues, the medical opinion of the claimant cannot be 
considered competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The 2004 and 2005 VA examiners who addressed the causes of 
these symptoms stated clearly that the symptoms were not 
related to hyperbilirubinemia but were attributed to 
nonservice-connected disabilities that were unrelated to the 
service-connected hyperbilirubinemia (Gilbert's disease).  
These are the only competent opinions of record addressing 
the etiology of the Veteran's gastrointestinal complaints.  
As such, there is no competent evidence demonstrating that 
the Veteran's service-connected disorder has resulted in such 
symptoms as daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication; or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  In fact, the 
competent evidence of record shows that the Veteran's 
service-connected disability is essentially asymptomatic.  As 
such, a disability rating in excess of 10 percent is not 
warranted.

The Board is cognizant of the holding in Mittleider v. West, 
11 Vet. App. at 182, where the CAVC held that when it is not 
possible to separate the effects of a nonservice-connected 
condition from those of a service-connected condition, 
reasonable doubt should be resolved in the claimant's favor 
with regard to the question of whether certain signs and 
symptoms can be attributed to the service-connected 
condition.  Here, however the 2004 and 2005 VA examiners 
clearly stated that the Veteran's gastrointestinal 
symptomatology is unrelated to his service-connected 
disability.  Thus, there is no basis for predicating a 
disability rating in excess of 10 percent for the Veteran's 
hyperbilirubinemia on such symptoms.  

Accordingly, the criteria for an evaluation in excess of 10 
percent for hyperbilirubinemia have not been met, and the 
Veteran's claim for an increased evaluation must be denied.  
38 C.F.R. §§ 4.3, 4.7.

C.  Scars of the right knee

In January 1971, the Baltimore VARO granted service 
connection for scars of the right knee in light of an April 
1967 in-service injury.  A zero percent evaluation was 
assigned, effective from January 1970.

A VA scars examination from May 1999 revealed the Veteran's 
scars of the right knee to be two centimeters (cm.) long and 
0.5 cm. wide.  The scars were indented and slightly 
hyperpigmented.

The Veteran's April 2002 VA scars examination revealed two 
scars of the right knee, both measuring 1 cm. and with one 
puncture-type and both slightly hypopigmented.  There was no 
tenderness, adherence, keloid formation, ulceration, or 
breakdown of the skin.  While there was a slight depression 
to the puncture-type scar, there was no underlying tissue 
loss, inflammation, or edema.  Both scars were slightly 
hypopigmented, with no significant disfigurement or 
limitation of function.  In summary, the examiner found that 
the Veteran's two "small minor scars" did not appear 
tender, painful, or resulting in any impairment of the right 
knee.  

In April 2004, the Veteran underwent a further VA scars 
examination.  The examination revealed three scars on the 
right knee.  With one scar, measuring 0.5 cm. in diameter, 
the skin was adherent to the underlying tissue and had very 
minimal pain with palpation.  The other scars were very 
superficial on the lateral aspect of the knee and had no pain 
to palpation.  Pain was, however, noted over the lateral 
joint line, anteriorly greater than posteriorly.  In 
rendering a diagnosis, the examiner noted that the Veteran 
had scars that were "not extremely painful at this time," 
but he also had lateral compartmental arthrosis which "may 
be due, likely more than 50%" to his in-service knee 
injuries.  Other impressions included osteoarthritis of the 
knee, primarily lateral compartment, also at the 
patellofemoral joint; and possible evidence of an old tibial 
plateau fracture with deformity.  

The Veteran underwent his most recent VA scars examination in 
September 2005, with an examiner who reviewed his claims 
file.  This examination was intended to ascertain whether the 
Veteran's scars affected his right knee symptoms.  The 
examiner conducted a full right knee examination, with range 
of motion testing, and noted two small scars on the lateral 
side of the knee that were 1.5 cm. in size.  These scars were 
noted to slightly dimple the skin and to be well-healed and 
superficial.  There was no pain or tenderness with the 
palpation of the scars, and the Veteran had "good mobility 
of these scars."  The assessment was right knee pain and 
instability.  The examiner noted that the Veteran's scarring 
was "really not giving him that much trouble and he has good 
mobility and it is not affecting his function."  The 
examiner went through a list of symptoms (i.e., muscle and 
nerve involvement, weakened movement, excess fatigability, 
incoordination, and pain).  While the examiner found several 
of these symptoms to be present, he also noted that "at this 
point I don't think his knee scars are bothering him."  
Rather, the major factor affecting the right knee was early 
arthritis and possible meniscus tears.  The examiner also 
raised the possibility of instability secondary to quad or 
hamstring weakness due to a lumbar spine nerve compression 
problems.  The examiner went on to note that the Veteran's 
scars were not really adhering to the underlying tissue and 
were not unstable.  

During his June 2007 hearing, the Veteran reported some 
sensitivity and "a burning kind of sensation" of his right 
knee scars, but his testimony largely addressed his 
orthopedic problems of the knee.

After resolving any benefit of the doubt in favor of the 
Veteran under the provisions of 38 U.S.C.A. § 5107(b), the 
Board finds that the competent evidence of record shows at 
least one of the Veteran's scars is slightly painful on 
palpation, as noted in the April 2004 VA examination report.  
As such, the Board finds that a 10 percent disability rating 
is warranted under Diagnostic Code 7804 (2008).  However, for 
the reasons explained below, the Board finds that a 
disability rating in excess of 10 percent is not warranted 
under any applicable Diagnostic Codes.

In discussing potentially applicable Diagnostic Codes, the 
Board will not address any of the Diagnostic Codes applicable 
to scars of the head, face or neck or scars due to burns as 
the competent evidence of record shows the Veteran's service-
connected scars are on his knee and are not the result of 
burns.

Prior to August 30, 2002, the only potentially applicable 
Diagnostic Code that provided a disability rating in excess 
of 10 percent was Diagnostic Code 7805 which dictated that 
scars should be rated based on limitation of motion of the 
affected part.  As the competent evidence of record clearly 
shows that the Veteran's limitation of motion and other knee 
complaints are due to nonservice-connected disabilities 
(lateral compartmental arthrosis, osteoarthritis of the knee, 
possible old tibial plateau fracture with deformity, and 
possible meniscus tears) and not to his service-connected 
right knee scars, a disability rating in excess of 10 percent 
would not be warranted under this Diagnostic Code.  The Board 
is once again cognizant of the holding in Mittleider, 11 Vet. 
App. at 182; here, however the September 2005 VA examiner 
clearly stated that the Veteran's service-connected scars 
were not causing any problems at the current time and that 
the major factor in terms of his knee symptoms were early 
arthritis and possible meniscal tears.  In other words, the 
examiner has attributed the Veteran's objective 
symptomatology to nonservice-connected disorders, and there 
is no basis for predicating a compensable evaluation for the 
Veteran's right knee scars on such symptoms.  

As of August 30, 2002, minor changes in terminology were made 
to the diagnostic codes addressing superficial scars.  Under 
these revisions, the only potentially applicable Diagnostic 
Codes which offer a disability rating in excess of 10 percent 
for scars are: Diagnostic Code 7801 which allows for a 20 
percent disability rating for scars that are deep or that 
cause limitation of motion if the scar or scars cover an area 
or areas exceeding 12 square inches or 77 square centimeters; 
or, Diagnostic Code 7805 for scars that affect range of 
motion, which should be rated based on limitation of the 
affected part.  As the competent evidence of record shows 
that the Veteran's service-connected right knee scars cover 
an area far less than 77 square centimeters, a disability 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 7801 regardless of whether the scar is deep 
and adherent to underlying tissue.  Additionally, as noted 
above, the Veteran's service-connected scars do not in any 
fashion limit the Veteran's range of motion of the knee.  
Thus, a disability rating in excess of 10 percent is not 
warranted under Diagnostic Code 7805.  

As of October 23, 2008, further revised provisions for 
evaluating scars were enacted.  This new regulation, however, 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008 unless the 
Veteran expressly requests that the revised provisions be 
applied to his or her claim.  As the record does not reflect 
that the Veteran has made such a request or that the claim 
was filed on or after October 23, 2008, these revisions do 
not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 
2008).  

D.  Staged and extra-schedular ratings

With regard to both of the cited service-connected 
disabilities, the Board finds that there is no basis for a 
"staged" rating pursuant to Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that 
these disorders have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

III.  Whether new and material evidence has been received to 
reopen a claim for service connection for PTSD

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." New 
and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

An analysis of an appeal to reopen a claim for service 
connection for PTSD must take into account the specific laws 
and regulations governing PTSD claims.  Generally, in order 
to establish service connection for a particular disorder, 
the evidence of record must demonstrate that a disease or 
injury resulting in a current disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  However, service connection for PTSD 
requires medical evidence showing a diagnosis of the 
condition; a link, established by the medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Where, 
however, VA determines that the Veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

In this case, the Veteran's claim for service connection was 
previously denied in rating decisions issued in October 1996, 
December 1997, and May 1998.  In each instance, the Veteran 
was notified by letter of the denials but did not submit any 
statements in the respective one-year periods following the 
denials suggesting dissatisfaction with, and a desire to 
contest, such decisions.  38 C.F.R. § 20.201.  Thus, these 
rating decisions became final.  38 U.S.C.A. § 7105(c).  At 
the time of these denials, the claims file contained multiple 
VA hospital reports confirming a PTSD diagnosis, as well as 
an October 1996 stressor statement addressing several 
stressful experiences from Thailand in 1967.  The RO's 
denials were predicated on the absence of evidence 
corroborating the Veteran's alleged stressful experiences 
occurred.

Subsequently, in March 1999, the Veteran requested 
readjudication of his PTSD claim.  In a May 1999 letter, the 
RO notified him that it was confirming his previous denial 
and notified him of his right to appeal that denial via a VA 
Form 4107 (Notice of Procedural and Appellate Rights).  His 
Notice of Disagreement with this denial was received in the 
same month.  It appears from a notation on this submission 
that the Notice of Disagreement was initially determined to 
not be timely filed, but a Statement of the Case was later 
issued to the Veteran in reference to the May 1999 denial in 
August 2002.  

In the ensuing 60-day period, the RO received an additional 
PTSD stressor statement from the Veteran, accompanied by a 
form letter from his representative, in September 2002.  The 
RO considered this to be a new claim, and there is nothing 
from the contents of these submissions indicating that the 
Veteran's appeal was being perfected.  38 C.F.R. § 20.202.  
The September 2002 submissions thus cannot be accepted as a 
Substantive Appeal.  As such, the Board finds that the May 
1999 denial is "final" under 38 U.S.C.A. § 7105(c).  The 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
Veteran's claim since the issuance of that decision.

As indicated above, a reopening of a PTSD claim must be 
considered under 38 C.F.R. § 3.156(a) in light of  38 C.F.R. 
§ 3.304(f), rather than 38 C.F.R. § 3.303.  In this regard, 
the Board is cognizant of several VA and non-VA reports 
referencing the Veteran's PTSD in the context of his Vietnam 
experiences, notably a March 1997 report of a Pennsylvania 
Bureau of Disability Determination examination and an April 
2000 statement from a VA psychiatrist.  Any after-the-fact 
nexus evidence contained therein, however, would not suffice 
to substantiate the Veteran's claim in the absence of a 
corroborated stressor and would accordingly not present a 
basis for reopening a claim.  See Moreau v. Brown, 9 Vet. 
App. at 396.

Subsequent to the May 1999 denial, however, the Veteran has 
provided lay contentions as to two additional stressors.  In 
the noted September 2002 stressor statement, he provided 
information as to the death of a soldier named "Green," who 
was returning to his unit in September or October of 1968.  
Also, during his July 2007 Board hearing, he described an 
early-1970s helicopter crash (in the context of his spine 
claim) and stated that he "wanted to put that in for a 
stressor too."  

As noted above, the absence of a corroborated in-service 
stressor served as the predicate for the prior PTSD denials.  
Both of these new claimed stressors may yet be subject to 
corroboration, given that the RO did not contact the United 
States Joint Services Records Research Center (JSRRC) 
(previously the U.S. Armed Services Center for Research of 
Unit Records) to corroborate these particular stressors.  If 
corroborated, such stressors could substantiate the Veteran's 
appeal.  

Consequently, the Board finds that this new stressor evidence 
constitutes "new and material" evidence, as defined under 
38 C.F.R. § 3.156(a), and the claim for service connection 
for PTSD is considered reopened.  As described below, 
however, additional evidentiary development is needed on this 
claim.  Accordingly, a final disposition of the claim will 
not be made until the evidentiary development is accomplished 
on remand.


ORDER

Entitlement to an increased evaluation for 
hyperbilirubinemia, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to a disability evaluation of 10 percent for 
right knee scars is granted.

New and material evidence has been received to reopen a claim 
for service connection for PTSD; to this extent only, the 
appeal is granted.


REMAND

As noted above, in the noted September 2002 stressor 
statement, the Veteran  described the death of a soldier 
named "Green," who was returning to his unit in September 
or October of 1968.  Also, during his July 2007 video 
conference hearing, he mentioned a helicopter crash during 
his second period of service and stated that he "wanted to 
put that in for a stressor too."  Additional action, to 
include requesting corroboration efforts from the JSRRC and a 
specific request for the Veteran's unit records from both 
periods of service, may lead to corroboration of these 
claimed stressors.  In the event that one or both stressors 
is corroborated, the etiology of the Veteran's PTSD should be 
further addressed upon examination as well. 

Moreover, as noted above, this appeal is now subject to the 
holding of Clemons v. Shinseki, supra.  In that decision, the 
Board denied a claim for service connection for PTSD where 
the Veteran specifically requested service connection for 
PTSD, but the medical record also included diagnoses of an 
anxiety disorder and a schizoid disorder.  The Board narrowly 
construed the claim and denied upon the absence of a current 
diagnosis.  The Court, in vacating the Board's decision, 
pointed out that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render" 
when determining what his actual claim may be.  The Court 
further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.  

The Board has preliminarily reviewed the case at hand and 
finds that Clemons is applicable here.  Notably, while this 
claim has been adjudicated by the RO and certified to the 
Board as a claim for service connection for PTSD, the Veteran 
was also diagnosed with recurrent and severe major depressive 
disorder in the report of a December 1996 VA PTSD 
examination.  To date, however, the RO has not separately 
considered service connection for a psychiatric claim other 
than PTSD.  The RO has also not provided adequate 
notification addressing what is needed for a claim 
incorporating such diagnoses.  This is significant because 
the statutory and regulatory provisions addressing PTSD 
claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(f), are different from the provisions addressing other 
service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Corrective notification action, as well as further 
adjudication, is thus needed. 38 C.F.R. §§ 3.159(b), 19.9.

Moreover, the Board notes that an April 2000 VA 
psychiatrist's statement contains a discussion of "anxiety, 
intrusive thoughts, nightmares of war trauma and depression 
since 1968."  Given this statement, suggesting a causal 
nexus between the Veteran's current disability and service, 
he should be afforded a VA examination to determine whether 
any current psychiatric disorders, other than PTSD, are 
etiologically related to service.  See generally McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

As to the Veteran's cervical spine claim, the Board notes 
that the original denial of the claim in an August 2003 
rating decision indicates that this disorder was "claimed as 
neck and back condition," even though the most recent August 
2008 Supplemental Statement of the Case references only a 
cervical spine disability.  In this regard, the Board notes 
that the Veteran was treated for back pain in January 1970, 
during service, and he further reported recurrent back pain 
at separation from service in April 1974.  The Board thus 
finds that a VA spine examination addressing whether a 
current disability of the cervical spine and/or the upper 
back is etiologically related to service is necessary.  See 
generally McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims for service connection for: (1) 
PTSD (in terms of 38 C.F.R. § 3.304(f)); 
(2) a psychiatric disorder, other than 
PTSD (in terms of 38 C.F.R. § 3.303); and 
(3) degenerative disease of the cervical 
spine (claimed as a neck and back 
condition).  This letter must inform the 
Veteran about the information and 
evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  The Veteran 
should also be notified that, in cases 
where service connection is granted, both 
a disability evaluation and an effective 
date for that evaluation will be granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The letter also must 
inform the Veteran that VA will not be 
able to attempt to corroborate his 
alleged stressor of seeing a helicopter 
crash unless the Veteran can narrow down 
the timeframe to a maximum of a two-month 
period.

2.  The JSRRC should then be contacted 
and requested to make efforts to 
corroborate the Veteran's claimed 
stressor (the death of "Green" in 
September or October 1968).  The JSRRC 
should also provide all available 
relevant unit documentation from both of 
the Veteran's periods of active duty 
service.  The response from the JSRRC, 
along with any supporting documentation, 
should be included in the claims file.

3.  Based on the response from JSRRC, a 
report should be added to the claims file 
addressing whether any of the Veteran's 
claimed stressors have been corroborated.  
It is essential that this report be added 
to the record prior to the action in 
paragraph 4.  

4.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed psychiatric 
disorder.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  A 
multi-axis diagnosis, with a Global 
Assessment of Functioning (GAF) score, 
should be assigned.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any psychiatric 
diagnoses (other than PTSD) are 
etiologically related to the Veteran's 
period of active service.  

If, and only if, the Veteran has been 
found to have one or more corroborated 
in-service stressors, the examiner should 
also provide an opinion as to whether it 
is at least as likely as not that the 
current PTSD diagnosis is predicated on 
at least one such stressor.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  The Veteran should also be afforded a 
VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed spine (neck and 
back) disorder.  The Veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder of the cervical spine and upper 
back.  The examiner is also requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically 
related to the Veteran's period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

6.  After completion of the above 
development, the Veteran's claims for 
service connection for PTSD; a 
psychiatric disorder, other than PTSD; 
and degenerative disease of the spine 
(claimed as a neck and back condition) 
should be readjudicated.  If the 
determination of one or more of these 
claims remains adverse to the Veteran, he 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


